
	
		I
		One Hundred Twelfth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Wednesday, the fifth day of January, two thousand
		and eleven
		H. R. 470
		
		AN ACT
		To further allocate and expand the
		  availability of hydroelectric power generated at Hoover Dam, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hoover Power Allocation Act of
			 2011.
		2.Allocation of
			 contracts for power
			(a)Schedule A
			 powerSection 105(a)(1)(A) of the Hoover Power Plant Act of 1984
			 (43 U.S.C. 619a(a)(1)(A)) is amended—
				(1)by striking
			 renewal;
				(2)by striking
			 June 1, 1987 and inserting October 1, 2017;
			 and
				(3)by striking
			 Schedule A and inserting the following:
					
						
							Schedule A
							Long-term Schedule A contingent capacity and associated firm
				energy for offers of contracts to Boulder Canyon project contractors
							
								
									ContractorContingent capacity (kW)Firm energy (thousands of kWh)
									
									SummerWinterTotal
									
								
								
									Metropolitan Water District of Southern
						California 249,948859,163368,212
						1,227,375
									
									City of Los Angeles495,732464,108199,175663,283
									
									Southern California Edison
						Company280,245166,71271,448 238,160
									
									City of Glendale18,17845,02819,29764,325
									
									City of Pasadena11,10838,62216,55355,175
									
									City of Burbank5,17614,0706,03020,100
									
									Arizona Power Authority190,869429,582184,107613,689
									
									Colorado River Commission of
						Nevada190,869429,582184,107613,689
									
									United States, for
						Boulder City20,19853,20022,80076,000
									
									Totals1,462,3232,500,0671,071,7293,571,796
									
								
							
						.
				(b)Schedule B
			 powerSection 105(a)(1)(B) of the Hoover Power Plant Act of 1984
			 (43 U.S.C. 619a(a)(1)(B)) is amended to read as follows:
				
					(B)To each existing contractor for power
				generated at Hoover Dam, a contract, for delivery commencing October 1, 2017,
				of the amount of contingent capacity and firm energy specified for that
				contractor in the following table:
						
							Schedule B
							Long-term Schedule B contingent capacity and associated firm
				energy for offers of contracts to Boulder Canyon project contractors
							
								
									ContractorContingent capacity (kW)Firm energy (thousands of kWh)
									
									SummerWinterTotal
									
								
								
									 City of Glendale2,020 2,7491,1943,943 
									
									City of Pasadena9,0892,3991,0413,440
									
									City of Burbank15,1493,6041,566 5,170
									
									City of Anaheim40,39634,44214,95849,400
									
									City of Azusa4,039 3,3121,4384,750
									
									City of Banning2,020 1,3245761,900
									
									City of Colton3,0302,6501,1503,800
									
									City of Riverside30,29625,83111,21937,050
									
									City of Vernon22,21818,5468,05426,600
									
									Arizona189,860140,60060,800201,400
									
									Nevada189,860273,600117,800391,400
									
									Totals507,977509,057219,796728,853
									
								
							
					.
			(c)Schedule C
			 powerSection 105(a)(1)(C) of the Hoover Power Plant Act of 1984
			 (43 U.S.C. 619a(a)(1)(C)) is amended—
				(1)by striking
			 June 1, 1987 and inserting October 1, 2017;
			 and
				(2)by striking
			 Schedule C and inserting the following:
					
						
							Schedule C
							Excess Energy
							
								
									Priority of entitlement to excess energyState
									
								
								
									First: Meeting Arizona's first priority
						right to delivery of excess energy which is equal in each year of operation to
						200 million kilowatthours: Provided, That in the event
						excess energy in the amount of 200 million kilowatthours is not generated
						during any year of operation, Arizona shall accumulate a first right to
						delivery of excess energy subsequently generated in an amount not to exceed 600
						million kilowatthours, inclusive of the current year's 200 million
						kilowatthours. Said first right of delivery shall accrue at a rate of 200
						million kilowatthours per year for each year excess energy in an amount of 200
						million kilowatthours is not generated, less amounts of excess energy
						delivered.Arizona
									
									Second: Meeting Hoover Dam contractual
						obligations under Schedule A of subsection (a)(1)(A), under Schedule B of
						subsection (a)(1)(B), and under Schedule D of subsection (a)(2), not exceeding
						26 million kilowatthours in each year of operation.Arizona, Nevada, and
						California
									
									Third: Meeting the energy requirements of the three States,
						such available excess energy to be divided equally among the
						States.Arizona, Nevada, and California
									
								
							
						.
				(d)Schedule D
			 powerSection 105(a) of the Hoover Power Plant Act of 1984 (43
			 U.S.C. 619a(a)) is amended—
				(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)(A)The Secretary of Energy
				is authorized to and shall create from the apportioned allocation of contingent
				capacity and firm energy adjusted from the amounts authorized in this Act in
				1984 to the amounts shown in Schedule A and Schedule B, as modified by the
				Hoover Power Allocation Act of
				2011, a resource pool equal to 5 percent of the full rated
				capacity of 2,074,000 kilowatts, and associated firm energy, as shown in
				Schedule D (referred to in this section as Schedule D contingent
				capacity and firm energy):
								
									Schedule D
									Long-term Schedule D resource pool of contingent capacity and
				associated firm energy for new allottees
									
										
											StateContingent capacity (kW)Firm energy (thousands of kWh)
											
											SummerWinterTotal
											
										
										
											New Entities Allocated by the Secretary of
						Energy 69,170 105,63745,376151,013
											
											New Entities Allocated by State 
											
											Arizona11,510 17,580 7,533 25,113 
											
											 California11,51017,580 7,53325,113
											
											Nevada11,510 17,5807,53325,113
											
											Totals103,700158,37767,975226,352
											
										
									
								
							(B)The Secretary of Energy shall offer
				Schedule D contingency capacity and firm energy to entities not receiving
				contingent capacity and firm energy under subparagraphs (A) and (B) of
				paragraph (1) (referred to in this section as new allottees) for
				delivery commencing October 1, 2017 pursuant to this subsection. In this
				subsection, the term the marketing area for the Boulder City Area
				Projects shall have the same meaning as in appendix A of the Conformed
				General Consolidated Power Marketing Criteria or Regulations for Boulder City
				Area Projects published in the Federal Register on December 28, 1984 (49
				Federal Register 50582 et seq.) (referred to in this section as the
				Criteria).
							(C)(i)Within 36 months of the
				date of enactment of the Hoover Power
				Allocation Act of 2011, the Secretary of Energy shall allocate
				through the Western Area Power Administration (referred to in this section as
				Western), for delivery commencing October 1, 2017, for use in
				the marketing area for the Boulder City Area Projects 66.7 percent of the
				Schedule D contingent capacity and firm energy to new allottees that are
				located within the marketing area for the Boulder City Area Projects and that
				are—
									(I)eligible to enter into contracts under
				section 5 of the Boulder Canyon Project Act (43 U.S.C. 617d); or
									(II)federally recognized Indian
				tribes.
									(ii)In the case of Arizona and Nevada,
				Schedule D contingent capacity and firm energy for new allottees other than
				federally recognized Indian tribes shall be offered through the Arizona Power
				Authority and the Colorado River Commission of Nevada, respectively. Schedule D
				contingent capacity and firm energy allocated to federally recognized Indian
				tribes shall be contracted for directly with Western.
								(D)Within 1 year of the date of
				enactment of the Hoover Power Allocation Act
				of 2011, the Secretary of Energy also shall allocate, for
				delivery commencing October 1, 2017, for use in the marketing area for the
				Boulder City Area Projects 11.1 percent of the Schedule D contingent capacity
				and firm energy to each of—
								(i)the Arizona Power Authority for
				allocation to new allottees in the State of Arizona;
								(ii)the Colorado River Commission of
				Nevada for allocation to new allottees in the State of Nevada; and
								(iii)Western for allocation to new
				allottees within the State of California, provided that Western shall have 36
				months to complete such allocation.
								(E)Each contract offered pursuant to
				this subsection shall include a provision requiring the new allottee to pay a
				proportionate share of its State’s respective contribution (determined in
				accordance with each State’s applicable funding agreement) to the cost of the
				Lower Colorado River Multi-Species Conservation Program (as defined in section
				9401 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123
				Stat. 1327)), and to execute the Boulder Canyon Project Implementation
				Agreement Contract No. 95–PAO–10616 (referred to in this section as the
				Implementation Agreement).
							(F)Any of the 66.7 percent of Schedule D
				contingent capacity and firm energy that is to be allocated by Western that is
				not allocated and placed under contract by October 1, 2017, shall be returned
				to those contractors shown in Schedule A and Schedule B in the same proportion
				as those contractors’ allocations of Schedule A and Schedule B contingent
				capacity and firm energy. Any of the 33.3 percent of Schedule D contingent
				capacity and firm energy that is to be distributed within the States of
				Arizona, Nevada, and California that is not allocated and placed under contract
				by October 1, 2017, shall be returned to the Schedule A and Schedule B
				contractors within the State in which the Schedule D contingent capacity and
				firm energy were to be distributed, in the same proportion as those
				contractors’ allocations of Schedule A and Schedule B contingent capacity and
				firm
				energy.
							.
				(e)Total
			 obligationsParagraph (3) of section 105(a) of the Hoover Power
			 Plant Act of 1984 (43 U.S.C. 619a(a)) (as redesignated by subsection (d)(1)) is
			 amended—
				(1)in the first
			 sentence, by striking schedule A of section 105(a)(1)(A) and schedule B
			 of section 105(a)(1)(B) and inserting paragraphs (1)(A), (1)(B),
			 and (2); and
				(2)in the second
			 sentence—
					(A)by striking
			 any each place it appears and inserting
			 each;
					(B)by striking
			 schedule C and inserting Schedule C; and
					(C)by striking
			 schedules A and B and inserting Schedules A, B, and
			 D.
					(f)Power marketing
			 criteriaParagraph (4) of section 105(a) of the Hoover Power
			 Plant Act of 1984 (43 U.S.C. 619a(a)) (as redesignated by subsection (d)(1)) is
			 amended to read as follows:
				
					(4)Subdivision C of the Criteria shall
				be deemed to have been modified to conform to this section, as modified by the
				Hoover Power Allocation Act of
				2011. The Secretary of Energy shall cause to be included in the
				Federal Register a notice conforming the text of the regulations to such
				modifications.
					.
			(g)Contract
			 termsParagraph (5) of section 105(a) of the Hoover Power Plant
			 Act of 1984 (43 U.S.C. 619a(a)) (as redesignated by subsection (d)(1)) is
			 amended—
				(1)by striking
			 subparagraph (A) and inserting the following:
					
						(A)in accordance with section 5(a) of the
				Boulder Canyon Project Act (43 U.S.C. 617d(a)), expire September 30,
				2067;
						;
				(2)in the proviso of
			 subparagraph (B)—
					(A)by striking
			 shall use and inserting shall allocate;
			 and
					(B)by striking
			 and after the semicolon at the end;
					(3)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(D)authorize and require Western to
				collect from new allottees a pro rata share of Hoover Dam repayable advances
				paid for by contractors prior to October 1, 2017, and remit such amounts to the
				contractors that paid such advances in proportion to the amounts paid by such
				contractors as specified in section 6.4 of the Implementation Agreement;
						(E)permit transactions with an
				independent system operator; and
						(F)contain the same material terms
				included in section 5.6 of those long-term contracts for purchases from the
				Hoover Power Plant that were made in accordance with this Act and are in
				existence on the date of enactment of the Hoover Power Allocation Act of
				2011.
						.
				(h)Existing
			 rightsSection 105(b) of the Hoover Power Plant Act of 1984 (43
			 U.S.C. 619a(b)) is amended by striking 2017 and inserting
			 2067.
			(i)OffersSection
			 105(c) of the Hoover Power Plant Act of 1984 (43 U.S.C. 619a(c)) is amended to
			 read as follows:
				
					(c)Offer of
				contract to other entitiesIf any existing contractor fails to
				accept an offered contract, the Secretary of Energy shall offer the contingent
				capacity and firm energy thus available first to other entities in the same
				State listed in Schedule A and Schedule B, second to other entities listed in
				Schedule A and Schedule B, third to other entities in the same State which
				receive contingent capacity and firm energy under subsection (a)(2) of this
				section, and last to other entities which receive contingent capacity and firm
				energy under subsection (a)(2) of this
				section.
					.
			(j)Availability of
			 waterSection 105(d) of the Hoover Power Plant Act of 1984 (43
			 U.S.C. 619a(d)) is amended to read as follows:
				
					(d)Water
				availabilityExcept with respect to energy purchased at the
				request of an allottee pursuant to subsection (a)(3), the obligation of the
				Secretary of Energy to deliver contingent capacity and firm energy pursuant to
				contracts entered into pursuant to this section shall be subject to
				availability of the water needed to produce such contingent capacity and firm
				energy. In the event that water is not available to produce the contingent
				capacity and firm energy set forth in Schedule A, Schedule B, and Schedule D,
				the Secretary of Energy shall adjust the contingent capacity and firm energy
				offered under those Schedules in the same proportion as those contractors’
				allocations of Schedule A, Schedule B, and Schedule D contingent capacity and
				firm energy bears to the full rated contingent capacity and firm energy
				obligations.
					.
			(k)Conforming
			 amendmentsSection 105 of the Hoover Power Plant Act of 1984 (43
			 U.S.C. 619a) is amended—
				(1)by striking
			 subsections (e) and (f); and
				(2)by redesignating
			 subsections (g), (h), and (i) as subsections (e), (f), and (g),
			 respectively.
				(l)Continued
			 congressional oversightSubsection (e) of section 105 of the
			 Hoover Power Plant Act of 1984 (43 U.S.C. 619a) (as redesignated by subsection
			 (k)(2)) is amended—
				(1)in the first
			 sentence, by striking the renewal of; and
				(2)in the second
			 sentence, by striking June 1, 1987, and ending September 30,
			 2017 and inserting October 1, 2017, and ending September 30,
			 2067.
				(m)Court
			 challengesSubsection (f)(1) of section 105 of the Hoover Power
			 Plant Act of 1984 (43 U.S.C. 619a) (as redesignated by subsection (k)(2)) is
			 amended in the first sentence by striking this Act and inserting
			 the Hoover Power Allocation Act of
			 2011.
			(n)Reaffirmation of
			 congressional declaration of purposeSubsection (g) of section
			 105 of the Hoover Power Plant Act of 1984 (43 U.S.C. 619a) (as redesignated by
			 subsection (k)(2)) is amended—
				(1)by striking
			 subsections (c), (g), and (h) of this section and inserting
			 this Act; and
				(2)by striking
			 June 1, 1987, and ending September 30, 2017 and inserting
			 October 1, 2017, and ending September 30, 2067.
				3.PayGoThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
